DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Ground of Rejection
A new ground of rejection, prior art reference Lin et al. (US 5892261), appears below.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al. (US 5892261; below, “Lin261”) as evidenced in or in view of Lin et al. (US 6864536; below, “Lin” – previously cited). MPEP § 2143(A)-(G).
RE 1, Lin261, in FIGS. 3 to 4B and related text, e.g., Abstract, cols. 1-8, discloses a semiconductor structure, comprising:

    PNG
    media_image1.png
    394
    586
    media_image1.png
    Greyscale

a trunk portion (40 – portion beneath 49 – see annotated FIG. 3), which extends in a first direction (e.g., ↔); and
branch portions (40 (portion adjacent 49 and beneath 44)+42+44), which are connected to the trunk portion (40 – portion beneath 49), and each of the branch portions (40 (portion adjacent 49 and beneath 44)+42+44) comprising:
a handle portion (40 – portion adjacent 49 and beneath 44 – see annotated FIG. 3), which is connected to the trunk portion (40 – portion beneath 49) and extends in a second direction (e.g., ↕), wherein the second direction (e.g., ↕) intersects the first direction (e.g., ↔); and
a two-pronged portion (42+44), which is connected to the handle portion (40 – portion adjacent 49 and beneath 44), wherein (see Lin for: a line width of the handle portion is greater than a line width of the two-pronged portion), wherein there is a gap (space flanked by adjacent handles – Giving the not-in-specification term “gap” its broadest reasonable interpretation consistent with the specification, Lin261 satisfies this element because a space or interval exists between adjacent handle portions. MPEP §§ 2111 and 2131.) between two adjacent handle portions (40 – portion adjacent 49 and beneath 44), and the two adjacent handle portions (40 – portion adjacent 49 and beneath 44) are separated from each other by the gap (e.g., annotated FIG. 3).
Lin261 discloses the claimed invention except for a line width of the handle portion is greater than a line width of the two-pronged portion. It would have been obvious … to modify Lin261’s structure such that a line width of the handle portion is greater than a line width of the two-pronged portion because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, Lin, in FIGS. 12A to 12C and related text, e.g., Abstract, cols. 1-18, teaches a line width of a handle portion (part of 210 including one 224) is greater than a line width of a two-pronged portion (part of 210 flanking 1206). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 2, modified Lin261 discloses the semiconductor structure according to claim 1, wherein a shape of the branch portion (40 (portion adjacent 49 and beneath 44)+42+44) in a top view comprises a two-pronged shape (e.g., annotated FIG. 3).
RE 3, modified Lin261 discloses the semiconductor structure according to claim 1, wherein a shape of the two-pronged portion in a top view comprises a U shape (e.g., annotated FIG. 3).
RE 4, modified Lin261 discloses the semiconductor structure according to claim 1, wherein the trunk portion (40 – portion beneath 49) is located in a rail area (e.g., VG), and the branch portion (40 (portion adjacent 49 and beneath 44)+42+44) is located in an array area (e.g., bitline regions 30-1 through 30-8).
RE 5, modified Lin261 discloses the claimed invention except for the semiconductor structure according to claim 1, wherein the line width of the handle portion (40 – portion adjacent 49 and beneath 44) is greater than one time of the line width of the two-pronged portion (42+44) and less than or equal to twice the line width of the two-pronged portion.
Lin, in FIGS. 12A to 12C and related text, e.g., Abstract, cols. 1-18, teaches a line width of the handle portion (part of 210 flanking 1206) is greater than one time of the line width of the two-pronged portion (42+44) and less than or equal to twice the line width of the two-pronged portion.
It would have been obvious … to modify Lin261’s structure such that the handle portion is greater than one time of the line width of the two-pronged portion and less than or equal to twice the line width of the two-pronged portion as taught by Lin. This is because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 6, modified Lin261 discloses the semiconductor structure according to claim 1, wherein the first direction (e.g., ↔) is perpendicular to the second direction (e.g., ↕).
RE 21, modified Lin261 discloses the semiconductor structure according to claim 1, wherein the semiconductor structure is an active area of a semiconductor base (e.g., Abstract, annotated FIG. 3).
RE 22, modified Lin261 discloses the semiconductor structure according to claim 21, wherein the active area of the semiconductor base is an active area of a flash memory. Lin261 discloses active areas of static random access memory (SRAM) devices. Lin261’s invention is not limited to use with any particular type of memory device or circuit. The invention is instead more broadly applicable to any memory device or circuit in which it is desirable to reduce or eliminate internal circuit damage arising from electro-static discharge (ESD) events (cols. 3-4, lns. 66-7). Therefore, it would have been obvious … to use Lin261’s semiconductor structure in a flash memory because flash memory is an obvious expedient of the device disclosed in Lin261.
Claims 1-6, 21, and 22 are rejected.
Remarks
The 26 OCT 2022 amendments to claim 1 have been noted and entered.
The 26 OCT 2022 addition of claims 21 and 22 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 26 OCT 2022 rebuttal arguments (REM pages 7-9) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground of rejection.
Conclusion
Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815